February 28, 1921. The opinion of the Court was delivered by
This is an action for damages in tort for injury sustained by plaintiff in course of initiation by Delmar Camp of the Sovereign Camp of the Woodmen of the World. The cause was tried before Judge Shipp and a jury, at the fall term of Court, 1919, for Saluda county, and resulted in a verdict in favor of the plaintiff for the sum of $1,000 actual damages and $500 punitive damages. After entry of judgment defendant appeals, and by exceptions raises the point "whether the Sovereign Camp of the Woodmen of the World is to be held responsible for injuries inflicted by members of a subordinate camp, during the performance of a ceremony, in no way authorized or prescribed by the Sovereign Camp."
Appellant insists the Sovereign Camp is not responsible: First, because the evidence shows that the Sovereign Camp did not authorize the "warm reception," during the performance of which the injury occurred; second, because as a matter of law the Sovereign Camp cannot be held responsible for the acts of members of a subordinate camp, done in the course of a ceremony, which the Sovereign Camp has not authorized.
It has been decided in Mitchell v. Leach, 69 S.C. 420,48 S.E. 290, 66 L.R.A. 723, 104 Am. St. Rep. 811, that subordinate *Page 439 
lodges of the Woodmen of the World are agents of the Sovereign Camp, in initiating and making members of the order, and the acts of the local camps are binding upon the parent camp, if performed within the scope of the agency, even though such acts are not authorized by the Sovereign Camp. In 31 Cyc. 1582 we find the following:
"The liability of the principal for torts committed by his agent is not limited to torts which he expressly authorized or directed. He is liable for all torts which his agent commits in the actual or apparent course of his employment, and if the agent commits a tort in the apparent course of his employment, the principal is liable therefor, even though he was ignorant thereof, and the agent in committing it exceeded his actual authority or disobeyed the express instructions of his principal.'
To the same end inferentially see what MR. JUSTICE GARY (now Chief Justice) says in Williams v. Tolbert, 76 S.C. 217,56 S.E. 908, and cases therein cited.
The exceptions are overruled and judgment affirmed.